*871Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 2005, which disqualified claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a cashier for a pet supply company for two years. Under company policy, if an employee missed three consecutive days of work without reporting or calling in, his or her employment was considered abandoned. As the result of a probation violation, claimant was incarcerated in a New Jersey jail for more than a month and was unable to work during that time. He subsequently applied for unemployment insurance benefits and his claim was ultimately denied by the Unemployment Insurance Appeal Board on the ground that he left his employment under disqualifying circumstances. Claimant appeals.
We affirm. A claimant who is absent from work due to incarceration has been held disqualified from receiving unemployment insurance benefits (see Matter of Chapman [Commissioner of Labor], 10 AD3d 754 [2004]; Matter of Turley [American Axle & Mfg.—Commissioner of Labor], 296 AD2d 763, 764 [2002]). Here, it is undisputed that claimant was unavailable for work for over a month due to his incarceration. Accordingly, notwithstanding claimant’s unsuccessful attempts to contact the employer by telephone while he was in jail and his belated request for a leave of absence when he was released, substantial evidence supports the Board’s decision.
Mercure, J.E, Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.